COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Atlas Survival Shelters LLC v. G.R. Isidro

Appellate case number:       01-22-00218-CV

Trial court case number:     2022-07486

Trial court:                 164th District Court of Harris County

         This is an appeal from a foreign judgment filed on February 9, 2022. Appellant
appealed on March 24, 2022. See TEX. R. APP. P. 26.1, 26.3. The clerk’s record was filed
on March 31, 2022. On April 21, 2022, appellant filed a motion for extension of time to
file its brief. On May 2, 2022, the court reporter notified this Court that no reporter’s record
had been taken. Because appellant’s brief was not yet due at the time it filed its motion for
extension, appellant’s motion for extension is dismissed as moot. See TEX. R. APP. P.
38.6(a).
      Appellant’s brief is ORDERED to be filed no later than June 1, 2022. See TEX. R.
APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       On May 2, 2022, appellant filed a Request for Clarification of Briefing Deadline.
In light of this order, appellant’s request is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ______/s/ Sherry Radack____
                    Acting individually  Acting for the Court
Date: ____May 5, 2022____